Citation Nr: 1243268	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-28 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

3.  Entitlement to service connection for ulcerative colitis, to include as due to herbicide exposure.

4.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide exposure.

5.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.

6.  Entitlement to service connection for residuals of shrapnel wound, right shoulder.

7.  Entitlement to service connection for disc narrowing, bulging and herniation of the thoracic and lumbosacral spine, to include as due to herbicide exposure.

8.  Entitlement to service connection for joint pain (knee and shoulder), to include as due to herbicide exposure.

9.  Entitlement to service connection for bilateral knee osteoarthritis, to include as due to herbicide exposure.

10.  Entitlement to an initial increased rating for type I bipolar disorder with posttraumatic stress disorder (PTSD) rated 30 percent disabling from September 27, 2005, and rated 50 percent disabling from November 15, 2008.  

11.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to May 7, 2010.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  The Veteran died in June 2011; the appellant is his surviving spouse.

In June 2011, the appellant requested to be substituted as the Veteran for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A (West 2002 & Supp. 2012).  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant..."  In July 2012, the RO notified the appellant that her status as a substituted claimant had been recognized and approved.  Accordingly, the appellant is substituted.  

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2009 rating decision, the RO granted entitlement to service connection for type I bipolar disorder with PTSD, assigning a 30 percent disability rating, effective September 27, 2004, and assigning a 50 percent disability rating, effective November 15, 2008.  In February 2010, the Veteran filed a notice of disagreement with the disability ratings assigned.  A statement of the case was issued in June 2010 and a substantive appeal was received in July 2010.  

In a February 2009 rating decision, the RO denied entitlement to service connection for residuals of shrapnel wound, right shoulder; benign prostatic hypertrophy, erectile dysfunction, and ulcerative colitis.  In an October 2009 rating decision, the RO continued the denials of service connection for residuals of shrapnel wound, right shoulder; benign prostatic hypertrophy, erectile dysfunction, and ulcerative colitis; determined that new and material evidence had not been received to reopen the claim of service connection for tinnitus; denied entitlement to service connection for sleep apnea, back pain, and joint pain; and entitlement to a TDIU.  In the December 2010 statement of the case the back and joint pain issues were recharacterized as service connection for disc narrowing, bulging and herniation of the thoracic and lumbosacral spine (back pain), to include as due to herbicide exposure; joint pain (knee and shoulder), to include as due to herbicide exposure; and, bilateral knee osteoarthritis (claimed as joint pain), to include as due to herbicide exposure.

The Veteran requested a hearing before the Board regarding his appeal; however, he died before the hearing was scheduled.  In a September 2011 submission, the appellant indicated that she did not want a Board hearing.  

The appeal is REMANDED to the VA Sioux Falls RO.  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA treatment records are on file from September 24, 2003 to February 4, 2011 from the Sioux Falls VA Medical Center (VAMC).  Treatment records, however, reference VA treatment for ulcerative colitis in 1997.  Thus, it is clear that the entirety of the Veteran's VA treatment records are not on file.  The Veteran's treatment records for the period prior to September 24, 2003, and for the period from February 5, 2011 to June 4, 2011 should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service connection may be granted for certain disabilities manifested to a compensable degree at any time after service in a veteran who had active military, naval, or air service during the period beginning on January 9, 1962, and ending on May 7, 1975, in the Republic of Vietnam and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2012).  While the Veteran had active service in Vietnam, none of the claimed disabilities are presumptive disabilities.  38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.  

Erectile dysfunction

Correspondence from Dr. Chandar Singaram dated in March 2009 contains the opinion that exposure to herbicides has also been shown to cause erectile dysfunction in several war veterans.  Dr. Singaram explained that this particular condition has caused the Veteran significant amount of mental stress, anguish and other related problems.  Dr. Singaram opined that erectile dysfunction was very likely caused by exposure to toxins during service.  

In light of the positive etiological opinion linking the Veteran's erectile dysfunction to herbicide exposure, a VA opinion should be sought as to the etiology of his erectile dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Ulcerative colitis

Service treatment records reflect that in May 1970 the Veteran had a questionable viral syndrome possibly bacterial tonsillitis.  The following day he felt better but still complained of diarrhea and stomach cramps.

Per the VA treatment records currently on file, it appears that ulcerative colitis was initially diagnosed in 1997.

Dr. Singaram stated that the Veteran developed some transient rectal bleeding during service which very likely coincided with onset of inflammatory bowel disease (IBD).  Dr. Singaram opined that herbicides are known to initiate IBD and have been shown to be the possible cause of the disease in numerous veterans.  Dr. Singaram opined that the Veteran's exposure to toxic agents more likely than not contributed to the Veteran's IBD symptoms.  

In light of in-service complaints of diarrhea and stomach cramps and the positive etiological opinion linking the Veteran's ulcerative colitis to herbicide exposure, a VA opinion should be sought as to the etiology of his ulcerative colitis.  Id.

Bilateral knee

A May 1970 service treatment record reflects complaints of intermittent knee pains; an x-ray examination was negative.

In light of the in-service complaints of knee pain and the post-service diagnosis of osteoarthritis, a VA opinion should be sought as to the etiology of his claimed bilateral knee disability.  Id.  


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability. 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified. Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

Service connection is in effect for type I bipolar disorder PTSD, rated 30 percent disabling from September 27, 2004 and 50 percent disabling from November 15, 2008.  For such periods, the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU per 38 C.F.R. § 4.16(a).  In a November 2010 rating decision, service connection was established for B-cell acute lymphoblastic leukemia, rated 100 percent disabling, effective May 7, 2010.  Based on this grant, the claim of entitlement to a TDIU is moot from May 7, 2010, as a TDIU award would not result in a higher benefit to the Veteran.  Entitlement to a TDIU for the period prior to May 7, 2010 still remains in appellate status.  

A psychiatric evaluation from Dr. Bandettini based on consultations in September 2010 and March 2011 discusses the Veteran's occupational impairment.  

In light of such evaluation, an opinion should be sought to address whether his service-connected disabilities markedly interfered with his ability to secure or follow a substantially gainful occupation for any period from September 27, 2004 to May 7, 2010.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

If the percentage standards are not met as set forth in § 4.16(a) for the period September 27, 2004 to May 7, 2010, a determination should be made as to whether the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration per § 4.16(b).  Appropriate action to develop the record in this regard is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the Veteran's treatment records from the Sioux Falls VAMC for the period prior to September 24, 2003 and from February 4, 2011 to June 4, 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  A VA examiner with appropriate expertise should review the claims folders to determine the nature and etiology of the Veteran's erectile dysfunction.  The examiner should be advised that it is presumed that the Veteran was exposed to herbicides during his period of active service in Vietnam.  After reviewing the claims file, the examiner should opine as to whether the Veteran's erectile dysfunction at least as likely as not (a 50% or higher degree of probability) was due to herbicide exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the treatment records, lay statements of record, and medical opinion of Dr. Singaram.

3.  A VA examiner with appropriate expertise should review the claims folders to determine the nature and etiology of the Veteran's ulcerative colitis.  The examiner should be advised that it is presumed that the Veteran was exposed to herbicides during his period of active service in Vietnam.  After reviewing the claims file, the examiner should opine as to the following:

a)  whether the Veteran's ulcerative colitis at least as likely as not (a 50% or higher degree of probability) was due to active service, to include in-service complaints;

b)  whether the Veteran's ulcerative colitis at least as likely as not (a 50% or higher degree of probability) was due to herbicide exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, lay statements of record, and medical opinion of Dr. Singaram.

4.  A VA examiner with appropriate expertise should review the claims folders to determine the nature and etiology of the Veteran's bilateral knee osteoarthritis.  After reviewing the claims file, the examiner should opine as to whether the Veteran's bilateral knee osteoarthritis at least as likely as not (a 50% or higher degree of probability) was due to active service, to include the in-service complaints.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements of record.

5.  A VA examiner with appropriate expertise should review the Veteran's claims folders to assess the impact of the Veteran's service-connected type I bipolar disorder with PTSD, rated 30 percent disabling from September 27, 2004, and 50 percent disabling from November 15, 2008 has on his ability to work for any period from September 27, 2004 to May 7, 2010.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.  Consideration should also be given to any higher ratings or other service-connected disabilities granted as a result of or subsequent to this Remand.

6.  If the percentage standards are not met as set forth in § 4.16(a), the RO/AMC should make a determination as to whether the Veteran's claim should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his type I bipolar disorder with PTSD precluded the Veteran from participating in gainful employment for the period from September 27, 2004 to May 7, 2010.

7.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus; entitlement to service connection for erectile dysfunction; ulcerative colitis; benign prostatic hypertrophy; sleep apnea; residuals of shrapnel wound, right shoulder; disc narrowing, bulging and herniation of the thoracic and lumbosacral spine; joint pain (shoulder and knee); and, bilateral knee osteoarthritis; entitlement to initial increased ratings for type I bipolar disorder with PTSD; and, entitlement to a TDIU pursuant to § 4.16(a), (b).  If any of the benefits sought are not granted in full, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her agent have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



